          Case 2:14-cr-00239-KJM Document 264 Filed 01/15/21 Page 1 of 8


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   United States of America,                              No. 2:14-cr-00239-KJM
12                              Plaintiff,                  ORDER
13            v.
14
     Nelson Gutierrez,
15
                                Defendant.
16

17           Nelson Gutierrez moves to reduce his sentence to time served under 18 U.S.C. § 3582.

18   He contends his medical conditions put him at greater risk of severe COVID-19 symptoms, and

19   he is incarcerated in a facility that “has experienced a significant coronavirus outbreak.” Opp’n
20   at 6, ECF No. 262. Although Gutierrez committed a serious drug crime and has completed only

21   about half of his sentence of incarceration, several factors weigh in favor of his motion, including

22   the risk of serious illness if he remains in the prison, his long-time compliance with pretrial

23   release conditions, and his release plan. The motion is granted.

24   I.      BACKGROUND

25           The DEA found more than two kilograms of methamphetamine in Gutierrez’s car in the

26   summer of 2014. See Plea Agmt. Ex. A, ECF No. 89. They also found $2,000 cash in his pants

27   pocket and $20,000 in the glove box. Id. He was acting more or less as a paid courier in a drug

28   deal. See id.; Presentence Report at 7, ECF No. 89; Suppl. Mot. at 4, ECF No. 258. Although

                                                      1
       Case 2:14-cr-00239-KJM Document 264 Filed 01/15/21 Page 2 of 8


 1   this was the first time the DEA had encountered Gutierrez—he had not been under observation

 2   before he was caught, see Plea Agmt. Ex. A—he admitted to the officers that he was on probation

 3   for a state drug conviction at the time, see Presentence Rep. at 6, ECF No. 129.

 4          Gutierrez was arrested and released on an unsecured bond. He complied with all pretrial

 5   orders and his pretrial services officer effused about his behavior—he was doing “awesome.” Id.

 6   About two years after his arrest, he agreed to plead guilty to one count of possessing

 7   methamphetamine with the intent to distribute in violation of 21 U.S.C. § 841(a)(1). Plea Agmt.

 8   at 1. In exchange, the government agreed to recommend a reduction in the Guideline sentencing

 9   range for his acceptance of responsibility and to recommend a sentence at the low end of the
10   Guideline range for his offense. Id. at 4. The government also stipulated to a Guidelines

11   reduction for his minor role in the drug conspiracy. See Presentence Rep. at 16. Gutierrez said he

12   had agreed to join the conspiracy because he was under the influence of meth and needed money

13   for drugs. See Presentence Agmt. at 8. In April 2017, another judge of this court sentenced him

14   to 87 months’ incarceration and 48 months’ supervised release. See Judgment & Commitment at

15   2–3, ECF No. 143. He has thus completed approximately half of his sentence of incarceration.

16   See Suppl. Mot. at 12; Opp’n at 4.

17          At the time of sentencing and when Gutierrez entered the prison, he had a body mass

18   index of about 50. See Presentence Report at 3; Suppl. Mot. at 2. Since then he has lost weight,

19   and his body mass index is now just below 40. See N. Gutierrez Decl., ECF No. 258-1; Suppl.
20   Mot. at 2. Tests in 2017 twice showed his systolic blood pressure was above 140, but not

21   consistently so. See Suppl. Mot. Ex. A at 10, 17 (under seal1). No other records of his blood

22   pressure are available.

23          After Gutierrez entered the prison, he completed wellness, diabetes, financial

24   management, employment skills, and parenting courses. See Suppl. Mot. Ex. C at 1. He has held

25   a full-time job in the prison for more than a year. See id. The only record of any discipline is a

            1
              The court grants the request to file this exhibit under seal to protect Gutierrez’s private
     medical information. See Chester v. King, No. 16-01257, 2019 WL 5420213, at *2 (E.D. Cal.
     Sep. 10, 2019) (“This court, and others within the Ninth Circuit, have recognized that the need to
     protect medical privacy qualifies as a ‘compelling reason’ for sealing records.”).

                                                      2
        Case 2:14-cr-00239-KJM Document 264 Filed 01/15/21 Page 3 of 8


1    record for “Mail Abuse, Disrupt Monitoring.” See id. According to his counsel, he received a

2    flyer in the mail about a service that allowed him to send text messages to people outside the

3    prison via the prison email system, and he used that service because he thought the prison

4    permitted it. See Suppl. Mot. at 4–5 & Ex. C at 6–9.2

 5           Gutierrez moved pro se for compassionate release under § 358(c)(1)(A)(1) in September

 6   of last year. ECF No. 254. Counsel was appointed and submitted a supplemental motion on his

 7   behalf. ECF No. 258. Briefing was only recently completed, and the motion was submitted

 8   without a hearing. See Opp’n, ECF No. 262; Reply, ECF No. 263; Minute Order, ECF No. 261.

 9           If Gutierrez is released, he plans to live with his parents in Sacramento. Suppl. Mot. at 5;

10   J. Gutierrez Decl., ECF No. 258-3. They have a spare room where he can quarantine.

11   See generally J. Gutierrez Decl., ECF No. 258-3. A paving company has also agreed to offer

12   Gutierrez a job as an apprentice laborer, and he would be a member of the Local 185 Laborers

13   Union, which would provide health insurance. See Suppl. Mot. Ex. E, ECF No. 258-4.

14   II.     LEGAL STANDARD

15           A sentencing court has authority to modify a term of imprisonment under 18 U.S.C.

16   § 3582(c)(1)(A). Under that statute, as amended by the First Step Act of 2018, Pub. L. No. 115-

17   391, 132 Stat. 5194 (Dec. 21, 2018), the court may grant a defendant’s motion to reduce his term

18   of imprisonment, provided the defendant has first satisfied an exhaustion requirement, “after

19   considering the factors set forth in section 3553(a) to the extent that they are applicable,” if

20   “extraordinary and compelling reasons warrant such a reduction,” and if “a reduction is consistent

21   with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

22   §§ 3582(c)(1)(A), 3582(c)(1)(A)(i).

23   /////

24   /////

25   /////


             2
              Gutierrez did not submit a sworn declaration attesting to these facts; they were reported
     by counsel in the supplemental brief. Counsel’s reports, however, are subject to the obligations
     of Rule 11, and the government does not dispute them.

                                                       3
       Case 2:14-cr-00239-KJM Document 264 Filed 01/15/21 Page 4 of 8


 1          Many years ago, before the First Step Act and before defendants could move to reduce

 2   their sentences under § 3582, the Sentencing Commission issued a policy statement addressing

 3   what qualifies as “extraordinary and compelling reasons” under § 3582. See U.S.S.G. § 1B1.13.

 4   The same Guidelines section also “imposes an additional consideration of whether the defendant

 5   is a danger to the safety of any other person or to the community.” United States v. Numann,

 6   No. 16- 00025, 2020 WL 1977117, at *2 (D. Alaska Apr. 24, 2020) (citing U.S.S.G.

 7   § 1B1.13(2)). Since the First Step Act was passed, district courts have disagreed about whether

 8   the Sentencing Commission’s statement is binding, as this court has summarized in previous

 9   orders. See, e.g., United States v. Terraciano, ___ F. Supp. 3d ___, No. 17-00187,
10   2020 WL 5878284, at *2–3 (E.D. Cal. Oct. 2, 2020) (collecting authority). This court has looked

11   to the Sentencing Commission’s policy statement as guidance in several previous orders and will

12   do the same here. See, e.g., id.; United States v. Schweder, No. 11-00449, 2020 WL 5257598, at

13   *3 (E.D. Cal. Sept. 3, 2020).

14   III.   DISCUSSION

15          The government does not dispute that Gutierrez has satisfied the exhaustion requirement

16   of § 3582(c). See Opp’n at 5. The court thus considers (A) whether Gutierrez has demonstrated

17   his motion is supported by extraordinary and compelling reasons and (B) whether applicable

18   sentencing factors of § 3553(a) weigh in favor of his motion.

19          A.      Extraordinary and Compelling Reasons

20          According to the U.S. Centers for Disease Control, people living in congregate living

21   situations are vulnerable to infection with coronavirus because the virus is highly contagious in

22   closed environments.3 The combination of custody, housing, education, recreation, healthcare,

23   food service, and workplace environments within one physical setting makes for unique

24   challenges in controlling the spread of coronavirus. See supra note 1. The Bureau of Prisons has

25   “taken steps to try to protect inmates’ and employees’ health” and keep COVID-19 from its

            3
              See Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in
     Correctional and Detention Facilities, U.S. Centers for Disease Control and Prevention, July 22,
     2020), available at https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
     detention/guidance-correctional-detention.html (visited Jan. 14, 2021).

                                                     4
       Case 2:14-cr-00239-KJM Document 264 Filed 01/15/21 Page 5 of 8


 1   facilities, but it has “not been immune from the COVID-19 pandemic.” Opp’n at 5. Many

 2   thousands of inmates have been diagnosed with COVID-19, and although thousands have

 3   recovered, more than 180 have died. Id.

 4          In the facility where Gutierrez lives, more than 120 people were “confirmed positive for

 5   COVID-19” in early January 2021. Id. at 6. These numbers appear to be growing and represent a

 6   “significant coronavirus outbreak.” Id.; compare also Suppl. Mot. at 5 & n.5 (citing U.S. Bureau

 7   of Prisons statistics showing that only nine inmates had tested positive for coronavirus in

 8   December 2020) with Reply at 1 (citing case numbers in the hundreds, as reported by the Bureau

 9   of Prisons). Gutierrez also claims that although inmates have masks, hand sanitizer and soap are
10   often in short supply. See Suppl. Mot. Ex. C at 5, ECF No. 258-2. He claims inmates have no

11   choice but to use the same computers, microwaves, restrooms, and laundry, and they live together

12   in a large, open area. See id. He claims the same correctional officers who work in his facility

13   also work in a nearby facility that has reported many COVID-19 cases. See id. The government

14   does not dispute these claims. This evidence shows he is at a high risk of infection.

15          Gutierrez’s body mass index increases the risk he would suffer a more severe case of

16   COVID-19 if infected. The government does not contend otherwise. Opp’n at 10 (“Due to his

17   obesity, Gutierrez may be eligible under the Guideline.”). District courts within the Ninth Circuit

18   have indeed recognized that a body mass index with the same range greatly increases the risk of

19   serious COVID-19 symptoms and complications. See, e.g., United States v. Richardson,
20   2020 WL 3402410, at *3 (E.D. Cal. June 19, 2020) (“obesity alone” places a defendant “at higher

21   risk of COVID-19 complications”). Courts have thus granted motions for compassionate release

22   to inmates with a body mass index within the “obese” range. See id.

23          Gutierrez also claims to suffer from hypertension. Suppl. Mot. at 2. As summarized

24   above, his systolic blood pressure was higher than 140 twice in 2017. According to the CDC, this

25   level is indicative of hypertension.4 Gutierrez’s medical records, however, do not show he has

26   been diagnosed with any conditions related to his blood pressure, and they do not contain any

            4
              See U.S. Centers for Disease Control, “High Blood Pressure,” (updated May 19, 2020),
     available at https://www.cdc.gov/bloodpressure/about.htm, last visited November 10, 2020.

                                                     5
        Case 2:14-cr-00239-KJM Document 264 Filed 01/15/21 Page 6 of 8


 1   later blood pressure records. His blood pressure has also sometimes been lower. See Suppl. Mot.

 2   Ex. A at 10, 17 (under seal). He argues nonetheless that his blood pressure places him at greater

 3   risk of serious COVID-19 symptoms. Suppl. Mot. at 9–10. Several district courts, including the

 4   undersigned, have also found that hypertension increases the risk of severe COVID-19 symptoms

 5   and thus have granted motions for compassionate release to defendants with hypertension,

 6   obesity, or both. See, e.g., Richardson, 2020 WL 3402410, at *3; Terraciano, 2020

 7   WL 5878284, at *4. But because it is unclear whether Gutierrez’s current blood pressure puts

 8   him at greater risk, this condition weighs only slightly in his favor, if at all. Even if it did not,

 9   however, the court could and would grant his motion based on his high body mass index.
10           In sum, Gutierrez’s high risk of infection, his body mass index, and his history of

11   occasionally high blood pressure together make for “extraordinary and compelling”

12   circumstances that support his request for compassionate release. The court therefore does not

13   reach his arguments about health risks related to his history of stimulant use or smoking.

14   See Suppl. Mot. at 8–9; Opp’n Ex. 2, ECF No. 262-1 (reproducing Gutierrez’s administrative

15   request for release, in which he claimed he was “a chain smoker”).

16           B.      Section 3553(a) Sentencing Factors

17           A Sentencing Commission policy statement instructs “the court [to] consider the

18   sentencing factors set forth in 18 U.S.C. § 3553(a) when deciding a motion for compassionate

19   release, and the [c]ourt should not grant a sentence reduction if the defendant poses a risk of

20   danger to the community, as defined in the Bail Reform Act.” United States v. Gonzalez,

21   451 F. Supp. 3d 1194, 1197 (E.D. Wash. 2020), at *3 (citing U.S.S.G. § 1B1.13); see also

22   18 U.S.C. § 3582(c)(1)(A). These sentencing factors include, among others, (1) “the nature and

23   circumstances of the offense and the history and characteristics of the defendant” and (2) “the

24   need for the sentence imposed (A) to reflect the seriousness of the offense, to promote respect for

25   the law, and to provide just punishment for the offense; (B) to afford adequate deterrence to

26   criminal conduct; (C) to protect the public . . . ; and (D) to avoid unwarranted sentence disparities

27   . . . .” 18 U.S.C. § 3553(a).

28   /////

                                                        6
        Case 2:14-cr-00239-KJM Document 264 Filed 01/15/21 Page 7 of 8


 1           Here, Gutierrez’s offenses were serious. The quantity of methamphetamine he transported

2    was large. His similar drug offense in the past also counsels in favor of caution. But several

3    other factors weigh in his favor. He played a minor role in the drug conspiracy and was less

4    culpable than his co-defendants. He complied with the conditions of his two-year-long pretrial

5    release, which suggests he is unlikely to commit a similar offense if released and can avoid

 6   substance use, which he admits was the impetus of his offenses. Nothing suggests he is violent or

 7   likely to put his community in danger. He will also have the support of his family, a job, and

 8   health insurance. The court has conferred with its Probation Office, which will supervise

 9   Gutierrez if he is released. That office has confirmed his release plan is acceptable. On balance,
10   these circumstances favor Gutierrez’s motion for compassionate release, as the undersigned has

11   concluded in a similar case. See United States v. Tamasoa, No. 15-0124, 2020 WL 6700416, at

12   *5 (E.D. Cal. Nov. 13, 2020) (granting a motion for compassionate release to a defendant

13   convicted of a similar drug crime who suffered from similar medical conditions).

14   IV.     CONCLUSION

15           The request to file under seal is granted. The motion for compassionate release is

16   granted. The court modifies defendant’s previously imposed sentence of incarceration of eighty-

17   seven months to time served. All other previously imposed conditions of supervised release

18   remain in effect for the full 48-month term. See Judgment & Commitment, ECF No. 143.

19           There being a verified residence and an appropriate release plan in place, this order is

20   stayed for up to seven days to make appropriate travel arrangements and to ensure defendant’s

21   safe release. Defendant shall be released as soon as appropriate travel arrangements are made,

22   and it is safe for the defendant to travel. If more than seven days are needed to make appropriate

23   travel arrangements and ensure defendant’s safe release, then the parties shall immediately notify

24   the court and show cause why the stay should be extended.

25           The court orders defendant to self-isolate for fourteen days in his parents’ home once he

26   arrives, as a means of protecting his health and that of the others residing in the home while also

27   complying with all applicable public health orders. The government’s request for quarantine in

28   /////

                                                      7
      Case 2:14-cr-00239-KJM Document 264 Filed 01/15/21 Page 8 of 8


1   custody is accordingly denied. See, e.g., United States v. Scparta, No. 18-578,

2   2020 WL 1910481, at *9 (S.D.N.Y. Apr. 20, 2020).

3          This order resolves ECF Nos. 254, 258, and 259.

4          IT IS SO ORDERED.

5   DATED: January 15, 2021.




                                                   8
